Exhibit 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of Title 18, United States Code), the undersigned officers of Firstgold, Corp., a Delaware corporation (the “Company”), do hereby certify with respect to the Quarterly Report of Firstgold on Form 10-QSB for the quarter ended July 31, 2007 as filed with the Securities and Exchange Commission (the "10-QSB Report") that: (1)the 10-QSB Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)the information contained in the 10-QSB Report fairly presents, in all material respects, the financial condition and results of operations of Firstgold. FIRSTGOLD CORP. Dated:September 19, 2007 /s/A. SCOTT DOCKTER A.Scott Dockter, President and Chief Executive Officer Dated:September 19, 2007 /s/ JAMES KLUBER James Kluber, Chief Financial Officer
